 Case: 1:20-cv-04012 Document #: 47 Filed: 06/08/21 Page 1 of 2 PageID #:160




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

 Elgin Jordan,                          )
                                        )
                     Plaintiff,         )
                                        )
                  -vs-                  )   No. 20-cv-4012
                                        )
 City of Chicago, et al.                )   (Judge Gottschall)
                                        )
                     Defendants.        )

                           JOINT STATUS REPORT
      The parties, by counsel, submit the following status report to advise the

Court that the parties have recently resolved all matters in controversy and

expect to submit a stipulation of dismissal in the next 7 days (without prejudice,

to be automatically converted to dismissal with prejudice 70 days from the entry

of the Court’s order of dismissal, unless a party has moved to extend this date

prior to the expiration of the 70 days) with the parties bearing their own costs

and fees.

                                        Respectfully submitted,

                                    /s/ Joel A. Flaxman
                                        Joel A. Flaxman
                                        ARDC No. 6292818
                                        Kenneth N. Flaxman
                                        200 S Michigan Ave Ste 201
                                        Chicago, IL 60604-2430
                                        (312) 427-3200
                                        Attorneys for Plaintiff
                 [signatures of defense counsel on following page]
Case: 1:20-cv-04012 Document #: 47 Filed: 06/08/21 Page 2 of 2 PageID #:161




                                    Celia Meza
                                    Acting Corporation Counsel

                                 By: /s/    Shneur Nathan (with consent)
                                     Special Assistant Corporation Counsel
                                     Shneur Nathan
                                     Avi Kamionski
                                     Helen O’Shaughnessy
                                     Grzegorz Labuz
                                     Nathan & Kamionski LLP
                                     33 W. Monroe St., Suite 1830
                                     Chicago, IL 60603
                                     (312) 612-2255
                                     Attorneys for the City of Chicago

                                 /s/ Larry S. Kowalczyk (with consent)
                                      Special Assistant Corporation Counsel
                                      Larry S. Kowalczyk - Special Assistant
                                      Corporation Counsel
                                      Megan K. Monaghan - Special
                                      Assistant Corporation Counsel
                                      QUERREY & HARROW, LTD.
                                      175 West Jackson Blvd., Suite 1600
                                      Chicago, Illinois 60604-2827
                                      312/540-7000
                                      lkowalczyk@querrey.com
                                      mmonaghan@querrey.com
                                      Counsel for Defendants Officer Cox,
                                      Sgt. Theodore, and Detective Pruger

                                 /s/ Whitney Hutchinson (with consent)
                                     Whitney Hutchinson
                                     Special Assistant Corporation Counsel
                                     Borkan & Scahill, Ltd.
                                     20 S. Clark St., Suite 1700
                                     Chicago, IL 60603
                                     Attorney for Defendant David Salgado




                                    -2-
